     Case 1:20-cv-00836-NONE-JDP Document 3 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTOINE DESHAWN BARNES,                            No. 2:20-cv-01105 GGH P
12                       Petitioner,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT
      CORRECTIONS DIRECTOR,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the filing fee or filed a request to

20   proceed in forma pauperis. In his application, petitioner challenges a conviction issued by the

21   Kings County Superior Court. Kings County is part of the Fresno Division of the United States

22   District Court for the Eastern District of California. See Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Fresno; and
                                                        1
     Case 1:20-cv-00836-NONE-JDP Document 3 Filed 06/16/20 Page 2 of 2

 1           2. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: June 16, 2020
                                                /s/ Gregory G. Hollows
 6                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
